PER CURIAM.
Richard Runyon appeals his convictions and sentence for conspiracy to commit bank fraud, 18 U.S.C. § 371 (2000); two counts of aiding and abetting bank fraud, 18 U.S.C. §§ 2, 1344 (2000); and one substantive count of bank fraud, 18 U.S.C. § 1344 (2000). Runyon claims, in part, that the district court erred in rejecting his plea agreement with the Government without giving a reason for such rejection.
However, our review of the record discloses no improper motivation for the rejection of the plea agreement. Accordingly, we conclude that any error in failing to disclose the reasons for rejection of the plea agreement is harmless.
We affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.